        Case 1:15-cr-00536-PGG Document 931 Filed 03/08/19 Page 1 of 1




                                                                           Orrick, Herrington & Sutcliffe LLP
                                         March 8, 2019                     51 West 52nd Street
                                                                           New York, NY 10019-6142
VIA ECF                                                                    +1 212 506 5000
The Honorable Paul G. Gardephe                                             orrick.com
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse                                 Gregory Morvillo
40 Foley Square, Courtroom 705
                                                                           E gmorvillo@orrick.com
New York, New York
                                                                           D +1 212 506 3552
                                                                           F +1 212 506 5151


       RE:     Request for an Adjournment of Irfan Amanat’s Sentencing Date
               United States v. Amanat, et al. S8 15-cr-536 (PGG)

Dear Judge Gardephe:

       As you know, we were appointed pursuant to the Criminal Justice Act to represent Irfan
Amanat (“Mr. Amanat”) in connection with the above-referenced matter. We write to request an
adjournment of Mr. Amanat’s sentencing date to the week of April 29, 2019, in order to give Mr.
Amanat the opportunity to address any issues raised during the Fatico hearing in his sentencing
submission.

        Currently, Mr. Amanat is scheduled to be sentenced by Your Honor on April 19, 2019 at
12:30 p.m. Additionally, and prior to Mr. Amanat’s sentencing, a Fatico hearing is scheduled
for April 5, 2019. Pursuant to Rule 8 of Your Honor’s Individual Practices in Criminal Cases,
defendants must file sentencing submissions two weeks before the sentencing date. Accordingly,
the deadline for Mr. Amanat to file his sentencing submission is April 5, 2019, the same day as
the Fatico hearing.

       In order to give Mr. Amanat the opportunity to properly address the outcome of the
Fatico hearing in his sentencing submission, we respectfully request an adjournment of Mr.
Amanat’s sentencing date. We ask that the Court adjourn Mr. Amanat’s sentencing date to the
week of April 29, 2019, or such date thereafter that is convenient for the Court. We have
consulted with counsel for the government who has no objection to this request.

       We are available at the Court’s convenience to discuss this issue via telephone
conference.
                                            Respectfully submitted,

                                             ORRICK, HERRINGTON & SUTCLIFFE, LLP

                                             /s/ Gregory Morvillo
                                             Gregory Morvillo
